The opinion of the Court was delivered by
Knox, J.
In 1847, Mrs. Nolen received from the estate of her father the sum of $1617.68, which she gave to her husband to deposit in bank for her use. He deposited it in the bank to his own eredit, and used it.
Upon the death of the husband, his estate proved to be insolvent, and his widow claims to be a creditor to the extent of the money received by him from her, as above stated.
In converting the money to his own use, the husband was in the exercise of a legal right, which cannot now be questioned at the expense of his creditors. His subsequent expressions of regret at having used the money, makes him neither the debtor nor trustee -of his wife.
The opinion of Judge Thompson contains a correct exposition of the law of the case; and for the reason given therein,
The decree is affirmed. •